EXHIBIT 10(E)

EMERSON ELECTRIC CO.
CONTINUING COMPENSATION PLAN
FOR NON-MANAGEMENT DIRECTORS


 

(Effective January 1, 1987, Amended
June 6, 1989, Amended and Restated
June 4, 2002)





 

I.

Purpose




 

The purpose of the Emerson Electric Co. Continuing Compensation Plan for
Non-Management Directors (the "Plan") is to provide compensation for
non-employee directors of Emerson Electric Co. (the "Company") following their
termination of service on the Company's Board of Directors (the "Board") under
the terms and conditions set forth hereinafter. The Board has determined that
the establishment of such a benefit in its efforts to retain and attract highly
qualified individuals to serve on the Board.




 

II.

Eligibility




 

Except as otherwise provided in Section III.1, a director, in order to be
eligible for benefits under the Plan, must have at least five (5) years of
service as a non-employee director of the Company. Service as a non-employee
director shall mean service while such director is not an employee of the
Company. No person who becomes a non-employee director for the first time on or
after June 4, 2002, shall be eligible for benefits under the Plan.

 

 

 

III.

Benefits




 

1.

The level of benefits (the "Benefit Rate") will be determined as a percentage of
the annual retainer for directors in effect as of June 4, 2002 (the "Retainer
Rate") in accordance with the following schedule:


 

 

Years of Service
          as a
Non-Employee Director


Percentage of
Retainer Rate

 

 

5 years

 50%

 

 

6 years

 60%

 

 

7 years

 70%

 

 

8 years

 80%

 

 

9 years

 90%

 

 

10 years or more

100%

 




 

Notwithstanding the foregoing, in the event of a Change of Control (as
hereinafter defined), the Retainer Rate for any person then serving as a
non-employee director and who served as a non-employee director prior to June 4,
2002 shall be 100%.




 

 

For purposes of this section, a "Change of Control" shall mean:




 

(i)   The purchase or other acquisition (other than from the Company) by any
person, entity or group of persons, within the meaning of Section 13(d) or 14
(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")
(excluding, for this purpose, the Company or its subsidiaries or any employee
benefit plan of the Company or its subsidiaries), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then-outstanding shares of common stock of the Company or the
combined voting power of the Company's then-outstanding voting securities
entitled to vote generally in the election of directors; or




 

(ii)  Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the "Board" and, as of the date hereof, the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board, provided
that any person who becomes a director subsequent to the date hereof whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this section, considered as though such person were a member of the Incumbent
Board; or




 

(iii)  Approval by the stockholders of the Company of a reorganization, merger
or consolidation, in each case with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of,
respectively, the common stock and the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated corporation's then-outstanding voting securities, or of a
liquidation or dissolution of the Company or of the sale of all or substantially
all of the assets of the Company.




 

2.

The Benefit Rate will be paid in monthly installments for the life of the
director commencing with the fifteenth day of the month following the later of
the date of his or her termination of service as a director or his or her
attainment of age 72; provided, that (a) in the event the service of the
director terminates for reason of age or disability and the director dies after
benefits have commenced but prior to a date five years from his or her
termination of service as a director, his or her spouse, if any shall receive
the Benefit Rate in monthly installments for the balance of such five-year
period, or (b) in the event the director dies before payments commence, the
Benefit Rate shall be paid in monthly installments for five years to his or her
spouse, if any commencing with the fifteenth day of the month coincident with or
next following the date of his or her death.




 

IV.

Miscellaneous




 

The Compensation and Human Resources Committee of the Board shall have plenary
authority to interpret and to apply the terms of the Plan and to take such
additional action consistent with the purpose of the Plan as is, in its sole
judgment, just and equitable. The Board shall have the power to amend or
terminate the Plan at any time.




 

Retirement from the Board shall be governed by the Bylaws of the Company, as in
effect from time to time.




 

Each director receiving benefits under the Plan, and in consideration therefore,
shall be expected to be available upon reasonable request to consult with the
Chairman and Chief Executive Officer and with the Board on a reasonable basis
and to an extent not inconsistent with the director's retirement.




 

Eligibility under the terms of the Plan shall in no way affect other benefits
from the Company to which a non-employee director may be entitled.




 

The benefits contemplated hereunder shall not be funded by trust or otherwise,
but shall be treated as a general expense of the Company. Except as otherwise
required by law, the benefits provided hereunder may not be assigned or
alienated.




 

The right of any person to benefits hereunder shall be no greater than that of
an unsecured, general creditor of the Company.